[PUBLISH]
                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                                                                                    FILED
                           ------------------------------------------- U.S. COURT OF APPEALS
                                                                           ELEVENTH CIRCUIT
                                    No. 97-3279                                08/14/98
                               Non-Argument Calendar                        THOMAS K. KAHN
                                                                                CLERK
                           --------------------------------------------

                        D. C. Docket No. 95-760-Civ-T-99E


JAY C. FALGE, JR.,

                                                              Plaintiff-Appellant,

     versus


KENNETH S. APFEL, Commissioner,
Social Security Administration,
                                                              Defendant-Appellee.




                 ----------------------------------------------------------------

                 Appeal from the United States District Court
                      for the Middle District of Florida

                 ----------------------------------------------------------------

                                    (August 14, 1998)


Before EDMONDSON, BLACK and HULL, Circuit Judges.
EDMONDSON, Circuit Judge:



    Jay Falge, Jr. appeals the district court’s order affirming

the Commissioner’s denial of Falge’s applications for

disability benefits, 42 U.S.C. § 405(g), and supplemental

security income, 42 U.S.C. § 1382(c)(3). We affirm.



                          Background



    Falge applied for disability benefits and supplemental

security income after an automobile accident, that occurred on

18 February 1992, allegedly left him with neck and back injuries.

Falge claims that the accident left him with a pinched nerve in

his neck and bulging discs in his back, causing severe

headaches.

    Before the accident, Falge worked as an air conditioner

mechanic and as a sheet metal worker. Falge has a high school

                                2
education and four years of vocational training. At the time of

the accident, Falge was 48 years old.

      After the initial denial of Falge’s application for benefits,

Falge requested a hearing. A hearing was scheduled before an

Administrative Law Judge (ALJ). As a result of the hearing, the

ALJ decided that Falge was not “disabled” as defined in the

Social Security Act and, thus, that Falge was not entitled to the

requested benefits.1 Falge requested review of this decision by

the Appeals Council of the Social Security Administration (AC).

The AC denied review of Falge’s claim.2




  1
   The ALJ determined that Falge could perform sedentary work
activities, precluding a finding of disability. Sedentary work is work
that involves lifting no more than 10 pounds at a time, sitting, and
occasional walking and standing. See 20 C.F.R. § 404.1567.
  2
   The AC has discretion not to review denials of benefits by ALJs. See
20 C.F.R. § 404.967 (“The Appeals Council may deny or dismiss the
request for review, or it may grant the request and either issue a decision
or remand the case to an administrative law judge.”); 20 C.F.R. §
416.1467 (same).
                                     3
      Falge states in his brief that, at the hearing before the ALJ,

no vocational or medical expert testimony about Falge’s

physical capabilities for employment was presented. But many

medical records and written opinions documenting treatment

and diagnosis of Falge’s medical condition (including some

physical limitations due to the injuries) were provided to the

ALJ. After the ALJ’s decision -- but before the AC’s denial of

review -- Falge produced an additional doctor’s report, by Dr.

Inga, describing Falge’s physical limitations.3




  3
   Dr. Inga was one of many of Falge’s treating physicians. In
general, Dr. Inga’s report stated that Falge was limited in his lifting
and carrying abilities and that activities such as climbing, balancing,
stooping, crawling and kneeling should be done by Falge only
occasionally. Two earlier reports prepared by Dr. Inga were
presented to the ALJ.
                                   4
      The AC, after considering the new evidence of Dr. Inga’s

report,4 denied review. The district court then affirmed the

ALJ’s decision to deny benefits.



                            Discussion



      A “final” decision of the Secretary of the Social Security

Administration is subject to judicial review. See 42 U.S.C. §

405(g). “When the Appeals Council grants review, the Appeals

Council decision is reviewable as the final decision of the

Secretary[, but w]hen the Appeals Council denies review, the

decision of the ALJ becomes the final decision of the

Secretary.” Keeton v. Department of Health and Human Servs.,

21 F.3d 1064, 1066 (11th Cir. 1994).



  4
   New evidence is specifically permitted to be provided to the AC if
the evidence is both new and material. See 20 C.F.R. § 404.970(b).
This new evidence is then evaluated by the AC to determine whether a
basis exists for changing the ALJ’s decision.
                                  5
      An ALJ’s decision will be reversed only if the decision is

not supported by substantial evidence. See Barron v. Sullivan,

924 F.2d 227, 229-30 (11th Cir. 1991). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 91

S.Ct. 1420, 1427 (1971) (quoting Consolidated Edison Co. v.

NLRB, 59 S.Ct. 206, 217 (1938)). In other words, substantial

evidence is “more than a mere scintilla.” Id. We review de novo

the district court’s judgment that substantial evidence supports

the ALJ’s decision.

      When evidence has been presented to the AC that was not

presented to the ALJ (new evidence), we have already

concluded that the new evidence is part of the record on

appeal.5 See Keeton, 21 F.3d at 1066-67. But until now, we

  5
   At least one circuit, the Sixth Circuit, excludes this new evidence
from the record entirely. See Cotton v. Sullivan, 2 F.3d 692, 696 (6th
Cir. 1993); see also Willis v. Secretary of Health and Human Servs.,
727 F.2d 551, 553-54 (6th Cir. 1984) (suggesting the record is closed
at the ALJ level when the AC denies review).
                                  6
have not directly answered the next question: What

consideration should be afforded that new evidence by

reviewing courts when the AC denied review of the ALJ’s

decision?

     The circuits addressing this question have followed

different approaches.     Some circuits have concluded that

courts should review the ALJ’s decision for substantial

evidence “on the record as a whole, including the new evidence

submitted after the determination was made [by the ALJ].” See,

e.g., Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994); O’Dell v.

Shalala, 44 F.3d 855, 859 (10th Cir. 1994). But those circuits do

recognize the difficulty posed by reviewing evidence never

presented to the ALJ: “Of necessity, that means that we must

speculate to some extent on how the administrative law judge

would have weighed the newly submitted reports if they had

been available for the original hearing. We consider this to be

a peculiar task for a reviewing court.” Riley, 18 F.3d at 622. We

                                 7
agree that this speculation would be a peculiar task: reviewing

courts would be placed in the unfamiliar position of acting as

fact finders.

     We think the better approach is the approach taken by the

Seventh Circuit in Eads v. Secretary of Dep’t of Health and

Human Servs., 983 F.2d 815 (7th Cir. 1993); and we adopt today

that general approach as the law of this circuit. The Seventh

Circuit wrote these words about new evidence:

     [T]he new evidence is a part of the administrative
     record that goes to the district court in the judicial
     review proceeding, and then to this court if there is an
     appeal. It might seem therefore that the district judge
     and we would be free to consider the new evidence
     that was before the Appeals Council in deciding
     whether the decision denying benefits was supported
     by the record as a whole. And of course this is right
     when the Council has accepted the case for review
     and made a decision on the merits, based on all the
     evidence before it . . . [but i]t is wrong when the
     Council has refused to review the case. For then the
     decision reviewed in the courts is the decision of the
     administrative law judge. . . . The correctness of that
     decision depends on the evidence that was before
     him. . . . He cannot be faulted for having failed to
     weigh evidence never presented to him . . . .

                                8
Eads, 983 F.2d at 817.6 Thus, this will be our rule: when the

AC has denied review, we will look only to the evidence actually

presented to the ALJ in determining whether the ALJ’s decision

is supported by substantial evidence.

      In different kinds of cases, however, we will consider

evidence submitted only to the AC. For example, 42 U.S.C. §

405(g) permits courts to remand a case to the Social Security

Administration for consideration of newly discovered evidence.

To succeed on a claim that remand is appropriate, Falge would

have had to show that (1) new, noncumulative evidence exists,



  6
   Keeton cites Eads as one of the circuits holding “that the
administrative record does not include the new evidence first
submitted to the Appeals Council.” Keeton, 21 F.3d at 1067 (citing
983 F.2d at 817-18). But Keeton then quotes the passage of Eads
that explains that “the new evidence is a part of the administrative
record that goes to the district court in the judicial review
proceeding, and then to this court if there is an appeal.” Id.
(quoting Eads, 983 F.2d at 817). A close reading of Eads shows that
the Seventh Circuit includes the new evidence in the administrative
record going to reviewing courts, but the Seventh Circuit does not
consider that new evidence presented only to the AC when reviewing
the ALJ’s decision. Eads, 983 F.2d at 817-18.
                                 9
(2) the evidence is material such that a reasonable possibility

exists that the new evidence would change the administrative

result, and (3) good cause exists for the applicant’s failure to

submit the evidence at the appropriate administrative level.

See Cannon v. Bowen, 858 F.2d 1541 (11th Cir. 1988); see also

Keeton, 21 F.3d at 1067 (court may remand to Secretary if new

evidence is material and good cause exists for failure to

incorporate the evidence in the record during proceedings

before the ALJ).7 But, Falge has provided no reason -- no good

cause -- why Dr. Inga’s report was not made available during

proceedings before the ALJ.8


  7
   In Keeton, the applicant appealed the AC’s characterization of
his new evidence as cumulative. Keeton remands for the district
court to apply the test for 405(g) remand because “[i]n reviewing the
decision of the Appeals Council, the district court erroneously
believed it could consider only evidence presented to the ALJ.” 21
F.3d at 1068 (emphasis added). Keeton expressly declines to address
the applicant’s other challenges to the AC’s denial of review and the
ALJ’s denial of benefits. Id.
  Dr. Inga’s new report is dated 11 May 1994 (before the
  8

hearing), but the report does not seem to have actually been
                                 10
     We accept that, if an applicant can show good cause for

his failure to introduce evidence during a hearing before the

ALJ (even if the evidence was available to the applicant before

the ALJ’s decision) courts may consider that evidence in

deciding whether the case should be remanded for further

administrative proceedings to include the new evidence. But

again, that kind of case is not before us. Falge has neither

shown nor alleged good cause for his failure to introduce Dr.

Inga’s May 1994 report during the hearing before the ALJ.

     And, we can think of another kind of case where we will

consider evidence submitted only to the AC.           “When the

Appeals Council refuses to consider new evidence submitted

to it and denies review, that decision [the denial of review] is .

. . subject to judicial review because it amounts to an error of



prepared until December 1994 (after the ALJ decision). The
opinions set out in the report, however, seem to have been
based on medical examinations and tests conducted before
the ALJ rendered his decision.
                                11
law.” Keeton, 21 F.3d at 1066. To review the AC’s denial of

review, courts will have to look at the pertinent evidence to

determine if the evidence is new and material, the kind of

evidence the AC must consider in making its decision whether

to review an ALJ’s decision.        See 20 C.F.R. § 404.970(b)

(“Appeals Council shall evaluate the entire record including the

new and material evidence submitted to it if it relates to the

period on or before the date of the administrative law judge

hearing decision.”) (emphasis added); 20 C.F.R. § 416.1470(b)

(same).

    In this case, however, Falge does not seem to appeal the

AC’s decision to deny review. Instead Falge appeals only the

ALJ’s decision to deny benefits and the district court’s

affirmance of that denial, claiming the decision is not supported

by substantial evidence. So, we need not consider the new

evidence of Dr. Inga’s report in the light of the AC’s denial of

review. In other words, the issue before us is not whether the

                               12
AC correctly determined if the evidence was new and material,9

but instead whether the ALJ’s decision is supported by

substantial evidence.

       Thus, we will look at only the evidence that was before the

ALJ. Doing so, we conclude that the ALJ’s decision that Falge

can perform a full range of sedentary work activity is supported

by substantial evidence.       Although Falge was somewhat

physically limited,10 much medical evidence existed to support

the ALJ’s finding that Falge could still perform sedentary work.

At least 4 doctors, other than Dr. Inga, evaluated Falge’s

condition. Those doctors placed no limitations on Falge’s work



  9
   This issue was probably not raised on appeal, and if raised
would lack merit, because the record seems to show
affirmatively that the AC did consider this evidence when it
denied review.
   One doctor suggested limiting Falge’s activity to light desk work
  10

with no lifting over 10 pounds and with no extreme positions of the
head. Suggestions like this one are entirely consistent with a
determination that Falge can perform a full range of sedentary work
and, thus, that Falge does not suffer from a disability.
                                 13
activities that are inconsistent with a finding that Falge was

able to perform sedentary work. The only arguably contrary

evidence   included   reports        of   nonmedical   doctors,   a

chiropractor and a PhD. The ALJ was permitted to accord less

weight to chiropractors, and other nonmedical doctors, than to

medical doctors. And, although we do not consider the May

1994 report of Dr. Inga, two prior reports from Dr. Inga were

before the ALJ and were consistent with the ALJ’s conclusion

that Falge suffered from no disability. We conclude that the

ALJ’s decision is supported by substantial evidence.

    AFFIRMED.




                                14